 


109 HRES 205 IH: Congratulating the Baylor University Lady Bear Women’s Basketball team on winning the 2005 NCAA Championship for basketball.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 205 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Edwards (for himself and Mr. Istook) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the Baylor University Lady Bear Women’s Basketball team on winning the 2005 NCAA Championship for basketball. 
 
Whereas the 84–62 win in the April 6, 2005, final over Michigan State allowed the Lady Bears to complete a rare three-game sweep of No. 1 seeds, the third time it's happened in the history of the women's NCAA Tournament and first since 1988; 
Whereas the Lady Bears knocked off No. 1 seed North Carolina, 72–63, in the Tempe Regional, followed by Sunday's 68–57 victory over an LSU team that was the No. 1 seed overall; 
Whereas Baylor is the first Big 12 basketball team, men or women, to win a national championship since the formation of the league; 
Whereas Kim Mulkey-Robertson, head coach for the Lady Bears, is the first woman ever to win national championships as a player, assistant coach, and head coach; 
Whereas the Lady Bears have a record of 131–38 in past five seasons at Baylor; 
Whereas the Lady Bears closed the season with a 20-game winning streak to end the season with a record of 33-3; 
Whereas Baylor junior all-America post Sophia Young was named the tournament's most outstanding player after averaging 23.5 points and 9.5 rebounds in the two Final Four victories over LSU and Michigan State; 
Whereas Baylor senior point guard Chelsea Whitaker had six assists in the championship game and broke the school career assists record, finishing with 457 assists in three seasons and 103 games; 
Whereas Baylor's 22-point margin of victory was the second-largest margin in the 24-year history of the NCAA Tournament championship game; 
Whereas the Lady Bears held Michigan State to 41.5 percent shooting from the field and dominated the boards 45–22, and the 45–22 rebounding margin was the second-largest ever in a championship game; and 
Whereas the Lady Bears are an example of the great American success story, showing that the values of hard work, determination, and teamwork truly make a difference in life: Now, therefore, be it 
 
That the House of Representatives—  
(1)congratulates — 
(A)the Baylor University Lady Bear Basketball team for winning the 2005 NCAA Championship in Women’s Basketball and for their incredible and awe-inspiring performance during the 2004–2005 basketball season; and  
(B) the sixty-four teams of the NCAA Championship in Women’s Basketball that played in the postseason;  
(2) recognizes the achievements of the Baylor University Lady Bear players, coaches, and support staff whose hard work, dedication, and spirit made all this possible; and 
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to— 
(A)the 2004–2005 Baylor University Lady Bear basketball team;  
(B)Baylor University Lady Bear basketball team head coach Kim Mulkey-Robertson;  
(C)Baylor University Director of Athletics Ian McCaw; and  
(D)Baylor University President Dr. Robert B. Sloan, Jr. 
 
